Upon an examination of the record in this case, the Court is of opinion that the questions involved are entirely questions of fact and that they have been settled by the verdict of the jury.
We find no merit in the assignments of error relating to the evidence and the charge.
The motion of the defendant for a new trial, based upon the defendant's affidavit in respect to the testimony of Vanderford, is a (284)  matter strictly within the sound discretion of the judge below. The same is true in regard to a motion for new trial for that the verdict is contrary to the weight of the evidence. Freeman v. Bell,159 N.C. 146; Benton v. R. R., 122 N.C. 1009.
Affirmed. *Page 277